Exhibit 10.1

 

AMENDED AND RESTATED EXECUTIVE
EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT, effective as of the 14th day of June, 2005,
by and between Mercantile Bankshares Corporation (“Mercshares”) and
Mercantile-Safe Deposit and Trust Company (“Merc-Safe”), both corporations of
the State of Maryland, Two Hopkins Plaza, Baltimore, Maryland 21201, hereinafter
collectively referred to as “Employer,” and Jay M. Wilson, hereinafter referred
to as “Executive.”

 

WHEREAS, Employer is engaged in the banking, trust and investment management
business, and Executive has special skills and talents in that business;

 

WHEREAS, Employer has employed Executive on the terms provided herein, and
Executive, in turn, has accepted full-time employment with Employer according to
such terms; and

 

WHEREAS, this Amended and Restated Executive Employment Agreement shall
supersede the   Executive Employment Agreement dated as of January 6, 2005.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
the parties do hereby agree as follows:

 

1.                                       Offices of Executive.  Executive will
serve as Vice Chairman of Mercshares, and Chairman and CEO of Investment and
Wealth Management of Mercshares and Merc-Safe.  This office may be changed
during the term of this Agreement by mutual consent of the parties.  Mercshares,
as the sole stockholder of Merc-Safe, agrees to elect Executive as a Director of
Merc-Safe and will continue him as a Director of Merc-Safe throughout the period
of his employment under this Agreement.  Mercshares will present Executive to
the Nominating and Corporate Governance Committee of its Board as a potential
candidate for Board membership.

 

2.                                       Term.  The term of this Agreement shall
begin on January 1, 2005, and shall terminate on January 1, 2008; provided that
the termination date shall be extended (but not beyond Executive’s retirement
date) for one additional year on January 1, 2008 and on January 1 of each
succeeding year, unless either Employer or Executive on or before the
immediately preceding September 30 declines such an extension by written notice
to the other party.

 

3.                                       Compensation.  Executive shall be paid
a base annual salary as determined by the Board of Directors of Mercshares from
time to time, at a rate of not

 

1

--------------------------------------------------------------------------------


 

less than $750,000 per calendar year, subject to withholding for appropriate
items.  In no year shall his base salary be less than in the preceding year. 
Executive shall be eligible for a bonus of up to 100% of his base salary. Such
bonus shall be determined in part under the Employer’s Annual Incentive
Compensation Plan (“AICP”) and in part in as determined by the Employer’s
Compensation Committee.

 

4.                                       Other Benefits.  Executive shall be
entitled to participate in, and to receive benefits under, any long-term
incentive plan, deferred compensation plan, qualified retirement plan, profit
sharing plan, savings plan, equity option plan, group life, disability,
sickness, accident and health programs, or any other benefit plan or arrangement
made available by Employer to its executives generally, subject to and on a
basis consistent with the terms, conditions and overall administration of each
such plan or arrangement.  In addition, Executive shall be entitled to
participate in a supplemental executive retirement plan, and to certain benefits
under an Executive Severance Agreement among Executive, Mercshares and Merc-Safe
dated as of January 6, 2005 (as such plan and agreement may be amended from time
to time).

 

5.                                       Expenses.  Employer shall reimburse
Executive for all reasonable expenses incurred by Executive in connection with
the business of the Employer, including expenses for entertainment (and any club
memberships approved by the chief executive officer of Mercshares), travel and
similar items, and will provide Executive, without charge, with the use of an
automobile for business purposes, in accordance with Employer policy.  Executive
shall submit to Employer substantiation for reimbursable expenses.

 

6.                                       Vacation.  Executive shall be entitled
to a minimum of four weeks vacation each year.

 

7.                                       Scope of Employment.  Executive shall
perform the duties of Vice Chairman of Mercshares and Chairman and CEO of
Investment and Wealth Management of Mercshares and Merc-Safe and associated
services for affiliates as defined by Employer.  The duties will include the
executive leadership of the Investment and Wealth Management Division of
Merc-Safe, or any designated successor division.  Executive agrees to serve with
undivided loyalty to Employer and to devote all of his working time and efforts
in performance of such duties, except for attention to personal investments,
participation in family business enterprises, outside directorships, and public
service commitments, provided that none of the foregoing shall unreasonably
interfere with his principal employment.  Employer shall provide Executive with
suitable office, secretarial and other support assistance appropriate to his
position.  Executive shall report directly to Edward J. Kelly, III, or his
successor.

 

8.                                       Early Termination.

 

(a)                                  Resignation.  Executive may voluntarily
resign his employment under this Agreement without Good Reason (as defined in
Section 8(e)) at any time.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Termination by Employer for Good Cause. 
Employer may terminate Executive’s employment at any time during the term of
this Agreement for Good Cause .  For purposes of this Agreement, “Good Cause”
shall be limited to proven or admitted fraud or material illegal acts by
Executive or a breach of, any of Executive’s covenants of undivided loyalty to
and the performance of duties for Employer, as set forth in Section 7 of this
Agreement.

 

(c)                                  Termination by Employer Without Good
Cause.  Subject to the provisions hereof, Employer may terminate Executive’s
employment under this Agreement before the end of the Employment Term, without
Good Cause, upon 60 days’ prior written notice.

 

(d)                                 Removal from Offices Due to Disability.  If
Executive becomes “Disabled” (as defined below), Employer may remove Executive
from am some or any of his offices; provided that Employer shall restore
Executive to any such office if he shall become able to perform the duties of
any such office at any time within the three hundred sixty- five (365) days next
following his removal from any such office.  For purposes of this Agreement,
Executive will be deemed to be “Disabled” or to have a “Disability” if Executive
is determined to be totally and permanently disabled under Employer’s Long-term
Disability Insurance Plan in which he participates or if Executive is unable to
substantially perform the customary duties and responsibilities of Executive’s
employment for a period of at least 180 consecutive days by reason of a physical
or mental incapacity.

 

(e)                                  Termination by Executive for Good Reason. 
Executive may resign for “Good Reason” if, without Executive’s prior written
consent, Employer:

 

(i)                                     assigns Executive any duties
inconsistent in any respect with the Executive’s position as described herein
(including status, offices, titles and reporting requirements, authority, duties
or responsibilities) or any other action by Employer that results in a
diminution in such position or in the nature and quality of Executive’s office
facilities, secretarial and support assistance, excluding for this purpose an
isolated, insubstantial and inadvertent action that is not taken in bad faith
and that is remedied by the Employer promptly after receipt of notice thereof
given by the Executive;

 

(ii)                                  reduces Executive’s base salary or
benefits from the levels of compensation and benefits in effect in the
immediately preceding year, including but not limited to salary, expense
allowance, vacation time or other vacation benefits, excusal from performance of
duties under Employer policies or agreements (by reason of illness, disability
or other factors), continuance of all Executive benefits and benefit plans and
preservation of Executive’s levels of participation and benefits thereunder
(including any agreement between the Employer and Executive, deferred
compensation arrangement, pension or other retirement or profit-sharing plan,
thrift and medical reimbursement plan, health insurance or other health or
disability plan, life insurance plan, omnibus stock plan, stock option plan,
stock purchase plan, stock appreciation right plan or any other

 

3

--------------------------------------------------------------------------------


 

Executive benefit plan or provision for fringe benefits in effect in the
immediately preceding year) other than an isolated, insubstantial or inadvertent
failure to provide compensation or benefits that is remedied by the Employer
promptly after receipt of notice thereof given by the Executive; provided,
however, that a reduction in level of annual bonus shall not be deemed to be
included within the scope of this paragraph;

 

(iii)                               requires the Executive to be based at any
office or location other than the Employer’s principal offices within the City
of Baltimore, except for travel reasonably required in the performance of the
Executive’s responsibilities; or

 

(iv)                              purports to terminate the Executive’s
employment otherwise than as expressly contemplated in this Section 8 in the
case of Good Cause, death or Disability.

 

Before resigning for Good Reason, Executive must specify in writing to Company
the nature of the act or omission that Executive deems to constitute Good Reason
and, if the situation can be cured, give Company at least 30 days after receipt
of such notice to correct the situation (and thus prevent Executive’s
resignation for Good Reason).

 

(f)                                    Death.  If Executive dies during the term
of this Agreement, this Agreement will terminate as of the date of Executive’s
death, and Executive’s estate will be entitled to the benefits described in
Section 9(c) of this Agreement.

 

9.                                       Payments on Termination of Employment.

 

(a)                                  Termination by Employer for Good Cause or
Executive’s Resignation Without Good Reason.  If Employer terminates Executive’s
employment for Good Cause or Executive resigns without Good Reason, Employer
will promptly pay to Executive: (i) the unpaid amount, if any, of Executive’s
base salary through the date of termination or resignation, (ii) the unpaid
amount, if any, of Executive’s previously earned and unpaid incentive bonus for
the calendar year preceding the year of termination, (iii) the amount of any
substantiated but previously unreimbursed business expenses incurred through the
date of termination or resignation, and (iv) the additional vested benefits, if
any, to which Executive is entitled under the terms of any Employer employee
pension or welfare benefit plan in which Executive was a participant, in
accordance with the conditions and payment schedules set forth in such plan(s)
(the amounts specified in clauses (i) through (iv), collectively, “Accrued
Compensation”).

 

(b)                                 Termination by Employer Without Good Cause
or by Executive for Good Reason.  If Employer terminates Executive’s employment
without Good Cause or Executive resigns for Good Reason, Executive will be
entitled to receive the following payments and benefits:

 

(i)                                     any Accrued Compensation;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  continued payment of Base Salary (without
giving effect to any reduction in Base Salary that constitutes Good Reason) for
the remainder of the term of this Agreement;

 

(iii)                               a bonus for the year of termination equal to
the highest bonus for the immediately preceding three years, which amount shall
be paid in a lump sum within ten days of the date of termination;

 

(iv)                              full and immediate vesting of any stock
options, restricted stock, stock appreciation rights, deferred compensation or
other restricted benefits; and

 

(v)                                 continuing group health and group life
insurance coverage for Executive and, where applicable, Executive’s spouse and
eligible dependents, at the same benefit levels in effect from time to time with
respect to active senior executives of Employer (“Benefit Continuation
Coverage”), for the remainder of the term of this Agreement.  If and to the
extent such Benefit Continuation Coverage is not permitted by the applicable
plan or by applicable law, Executive will instead be entitled to cash payments
sufficient to reimburse Executive and/or Executive’s spouse and eligible
dependents, on an after-tax basis, for a proportionate amount of the reasonable
cost of comparable individual or other replacement coverage through the end of
the term of this Agreement.

 

(c)                                  Termination Due to Death.  In the event of
the termination of Executive’s employment due to death, Executive (or
Executive’s estate or other legally-designated beneficiary) will be entitled to
receive the following payments and benefits:

 

(i)                                     any Accrued Compensation; and

 

(ii)                                  a pro rated incentive bonus for the year
of termination, determined by multiplying (A) the highest incentive bonus earned
within the preceding three years, by (B) a fraction, the numerator of which is
the number of days from the beginning of the calendar year through the date of
termination, and the denominator of which is 365, which amount shall be paid in
a lump sum within ten days of the date of termination.

 

(d)                                 Termination Due to Disability.  In the event
of the removal of Executive from one or more offices due to Disability during
the term of this Agreement, Executive (or Executive’s estate or other
legally-designated beneficiary) will be entitled to receive the following
payments and benefits:

 

(i)                                     any Accrued Compensation for the period
of time prior to the Disability;

 

(ii)                                  a pro rated incentive bonus for the year
in which Executive was removed from such office or offices, determined by
multiplying (A) the highest incentive bonus earned within the preceding three
years, by (B) a fraction, the numerator

 

5

--------------------------------------------------------------------------------


 

of which is the number of days from the beginning of the calendar year through
the date of the Disability, and the denominator of which is 365, which amount
shall be paid in a lump sum within ten days of the date of termination; and

 

(iii)                               any payments payable pursuant to Employers
Disability Insurance Plan for periods covered under such plan.

 

(e)                                  Termination Due to Expiration of the
Employment Term.  In the event of the termination of Executive’s employment due
to expiration of this Agreement, Executive will be entitled to receive the
following payments and benefits:

 

(i)                                     any Accrued Compensation; and

 

(ii)                                  a pro rated incentive bonus for the year
of termination, determined by multiplying (A) the target annual incentive bonus
for the year, or if no target annual incentive bonus was established for the
year, the highest incentive bonus earned within the preceding three years, by
(B) a fraction, the numerator of which is the number of days from the beginning
of the calendar year through the date of termination, and the denominator of
which is 365, which amount shall be paid in a lump sum at the same time as such
bonus would otherwise have been paid for such year.

 

10.                                 Non-Competition.  Executive agrees that upon
termination of his employment with Employer, he shall not engage in competitive
activities in the State of Maryland or in contiguous states, or the District of
Columbia, or in any other state in which any offices are maintained by
Mercshares, Merc-Safe or affiliated entities, as an employee of, consultant to,
or in any other comparable capacity with, any other banking institution, bank
holding company, financial holding company, for a period of two years following
such termination.  Executive agrees that Employer shall be entitled to
injunctive relief, in lieu of or in addition to damages, for a violation by
Executive of the provisions of this Section 9.

 

11.                                 Successors.  This Agreement shall be binding
upon and inure to the benefit of all successors of Employer, whether by merger,
consolidation, reorganization, share exchange, transfer of assets or otherwise. 
This Agreement shall not be otherwise assignable by Employer except with the
prior written consent of Executive.  Executive shall not assign his rights or
duties under this Agreement, except (a) as provided in Section 1 of this
Agreement, and (b) as provided under any employee or executive benefit plan with
Employer relating to Executive.

 

12.                                 Notices.  All notices called for under this
Agreement shall be in writing addressed to Employer at Two Hopkins Plaza,
Baltimore, Maryland 21201, Attention:  Corporate Secretary, and to Executive at
Two Hopkins Plaza, Baltimore, Maryland 21201, or to such other address as either
party may designate to the other in writing from time to time.  Any such notice
shall be effective when received or two (2) business days after mailing, postage
prepaid, by first class, certified or registered mail, return receipt requested.

 

6

--------------------------------------------------------------------------------


 

13.                                 Entire Agreement.  This Agreement represents
the entire agreement between the parties, and all prior representations,
agreements and understandings between the parties as to its subject matter are
of no further force or validity.

 

14.                                 Amendments.  Any amendments to this
Agreement must be in writing signed by both parties hereto.

 

15.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Maryland,
without reference to principles of conflict of laws.

 

16.                                 Headings.  The headings used in this
Agreement are solely for convenience and are not to be used in the construction
or interpretation hereof.

 

17.                                 Severability.  In the event that one or more
of the provisions of this Agreement are found to be unenforceable or illegal,
the remaining provisions of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Executive Employment Agreement, as of the day and year first above written.

 

 

WITNESS:

 

 

 

 

(SEAL)

 

JAY M. WILSON

 

7

--------------------------------------------------------------------------------


 

ATTEST:

MERCANTILE-SAFE DEPOSIT

 

 AND TRUST COMPANY

 

 

 

 

 

 

By:

 

(SEAL)

JOHN L. UNGER

 

 

EDWARD J. KELLY, III

 

Secretary

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

MERCANTILE BANKSHARES

 

 

 CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

(SEAL)

JOHN L. UNGER

 

 

EDWARD J. KELLY, III

 

Secretary

 

Chairman, President and
Chief Executive Officer

 

 

8

--------------------------------------------------------------------------------